Hon. G. C. Jackson       Opinion No. O-7400
County Attorney          Re: Liability   of territory  added
Zavala County            to water improvement district   for
Crystal City, Texas      bonded indebtedness
Dear Sir:
          We have received your letter     of October      15, 1946,
which we quote in part as follows:
     “We have an irrigation   district   here,   created    in 1925.
     “It voted a bond issue of about $307,000*00, which
     has now been paid down to approximately $115,000,00,
     “The district  contemplates the erection of an additional
     dam in the Nueces River, above its present reservoir,
     for additional  storage.
     “If this be done, it is desired to take in some three
     thousand additional  acres ~above the proposed new dam
     and if this be done an ,additional   bond issue of some
     $120 000.00 will be required.     Question:   If this
     addiiional  three thousand acres be added to the
     district,  will they become liable   on the old bond
     issue, or will they be liable   only on the new bond
     issue?”
             We have checked,the records in the office   of the COB@
troller    of Public Accounts and have reached the conclusion   that
by “irrigation”     district you refer to a water improvement dis-
trict,   for the Zavala-Dimmit Counties Water Improvement Dfs-
trict Number One is the only Zavala County district     which we
have been able to find.      This opinion is written on the assump-
tion, therefore,     that a water improvement district is the type
of district    to which you have reference.
           In 1941 the 47th Legislature   passed a bill dealing with
the annexation of territory    to a water improvement district    (,Ar-
title  7622b V.A.C.S.;   Acts, 1941, 47th Leg., Ch. 403, p* 661.).
Section 1 o hI the act provides for the presentation   of a petition;
Hon. G. C. Jackson,     page 2


Section 2 provides for a hearing on the petition;   Section 3
provides for an election   if at the hearing it is determined
that the addition would be to the advantage of the district
and to the territory   to be added.
            The act provides that a separate election     shall be
held within the boundaries of the district      and a separate
election  within the territory    to be added.   It further pro-
vides that if the district     has outstanding debts, the propo-
sition for assumption of its proportion      of the debts shall
be voted upon and that the ballot for each of the elections
shall have printed thereon, “For addition to water improve-
ment district   and assumption of proportionate    part of out-
standing debts and taxes,” and “Against addition to water
improvement district    and assumption of proportionate    part of
outstanding debts and taxes.”
           Section    4 of the act provides   as follows:
             “Sec.  4. In water improvement districts     organized
     and operating under the provisions      of Section 52 of
     Art :icle 3 of the Constitution,   two-thirds    majority
     vote of the qualified     voters voting at each of said
     elections     shall be required for ratification    of the an-
     nexation of the proposed territory.
            “In water improvement districts     organized under
     the provisions    of Section 59 of Article    16 of the Con-
     stitution    or in such districts    organized under the pro-
     visions   oh Section 52 of Article    3 of the Constitution
     that have since accepted the provisions       of Section 59 of
     Article   16 of the Constitution    in the manner provided
     by law, a majority vote of the qualified       voters voting
     at each of said elections     shall be required for ratifi-
     cation of the annexation of the proposed territory.
           “Upon a favorable vote in each separate election
     as above provided,   such territory   shall be and become
     an integral   part of such district   as of the date of
     such elections,   and be from such date subject to all
     laws governing such district,     and shall bear its pro
     rata part of all indebtedness or taxes that may be owed,
     contracted,   or authorized by said district   to which it
     shall have been added.”
            Thus, it is clear that under this statute if a dis-
trict  has outstanding indebtedness,   the proposition   to be voted
on includes   not only the addition of the territory    but the as-
sumption of the indebtedness.     If each of the elections   is
.


    Hon. G. Co Jackson,    page 3


    favorable,    then not only is the territory   added but also the
    proportionate    part of the indebtedness is assumed. It is
    noted from the records before us that the Zavala-Dim&t Water
    Improvement District    Number One is a district     organized,  cre-
    ated, and existing under Section 52 of Article        III, Constitu-
    tion of Texas.     Therefore, a two-thirds   majority vote would
    be required in each eleation    for the ratification      of the an-
    nexation of the territory.
               Your question is answered as follows:        Under the
    terms of Article    7622b, if a,water improvement district     has
    outstanding indebtedness the proposition      to be voted on in-
    cludes not only the annexation but also the assumption of
    indebtedness.     It follows that if the election    results favor-
    ably for the annexation,     as outlined in the act, then both
    the annexed portion and the territory     within the boundaries
    of the original    district  assume their proportionate    part of
    the indebtedness.
                 Section 6 of Article  7622b provides that it is a
    cumulative    act,  Your attention  is directed to the provisions
    of Article    7649, which reads as follows:
                "The owner or owners of the fee to lands in the
         same vicinity     of, but not necessarily      contiguous to,
         any District    heretofore    or hereafter    created under
         this ,Act, may file with the Board of Directors          of said
         District   a petition    in writing,   praying that such laud
         be included in such District.         The petition    shall de-
         scribe the tract or body of land owned by the peti-
         tioners by metes and bounds and upon the filing            of such
         petition   with the Board of Directors,        said Board of
         Directors    shall cause an accurate survey of the said
         tract of land to be made and the boundaries thereof
         marked upon the ground, and said tract of land may be
         admitted as part of the District;         provided it can be
         irrigated   without prejudice      to the rights of any of
         the lands originally       contained therein to be first
         furnished with an adequate supply of water, and when
         said lands are so admitted they shall immediately be-
         come subject to their proportionate          share of any taxa-
         tion OP bonded indebtedness that may have been created
         against said District       and subject to such reasonable
         charge against such lands for the purpose of defraying
         its    part of the expenses of maintenance, operation or
         other necessary expenses previously         made as may be de-
         termined by the Board of Directors."
                                                                        .


Hon. G. C. Jackson,   page 4


           Under the terms of this article     when lands are added
to the district  as therein outlined,    such lands immediately
become subject, to the outstanding indebtedness       and no election
whatsoever is required.     (See also Article   773$b, dealing
with land added to district    organized or operating under Arti-
cle XVI, Section 59 of the Constitution      of Texas.)
           It is our opinion that a statute,    which provides for
the addition of territory    to a water improvement district    and
the assumption of indebtedness without an election,      raises
serious Constitutional    questions.   See Crabb v. Celeste Inde-
pendent School District,    146 S.W. 528. For that reason it is
strongly suggested that the addition of any territory       be made
in accordance with the provisions    of Article  7622b, rather than
Article  7649.
                                       Very truly   yours,
                                       ATTORNEY
                                              GENERAL
                                                    OF TEXAS
                                       BY: /s/ George W. Sparks
                                       George W. Sparks, ,Assistant

APPROVED NOV 1 1946
/s/ Grover.Seliers
ATTORNEY GENERAL   OF TEXAS
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN
GWS:V:WB